Montgomery, Judge.
The plaintiff, a widow, obtained judgment in February 1870, against the defendant on an indebtment of the intestate created before June, 1865.
An affidavit of illegality was filed to the execution issued on plaintiffs judgment on several grounds. It is only necessary to notice two — first, that the consideration of the debt, or of a great part ot it, was slaves; second, that no affidavit of judgment of taxes had been filed. A motion was made to dismiss the affidavit of illegality, which was overruled. The judgment estops the defendant from making any defense which was within his knowledge, and in his power to make the suit, before judgment, not amounting to an independent set-off, or a purely equitable defense. Nor is a widow obliged to file an affidavit of payment of taxes : Relief Act of 1870, section 14.
Judgment reversed.